                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEDICAL DIAGNOSTIC
LABORATORIES, LLC,

                     Plaintiff,
                                                        CIVIL ACTION
      v.                                                No. 16-5855


INDEPENDENCE BLUE CROSS and
LABORATORY CORPORATION OF
AMERICA HOLDINGS,

                     Defendants.

                                      ORDER

      AND NOW, this 9th day of October, 2018, upon consideration of the Defendants’

Motions for Summary Judgment, (ECF Nos. 88 & 89), the Plaintiff’s Responses, (ECF

Nos. 94 & 95), and the Defendants’ Replies, (ECF Nos. 117 & 118), and after hearing

oral argument, (ECF No. 123), it is ORDERED that the Motions are GRANTED.

Judgment is entered for the Defendants.



                                              BY THE COURT:

                                              /s/ Gerald J. Pappert

                                              GERALD J. PAPPERT, J.
